DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 17-26 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by U.S. Patent Application Publication 2012/0200752 A1 to Matsunaga.
NOTE:   With respect to the claims the Examiner notes that Matsunaga discloses the same claimed structure as in the claims.  While there may be functional operations of the device present in the claim that may differ from Matsunaga the Examiner notes an “apparatus must be distinguished from the prior art in terms of structure rather than function” and a “claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed 
With respect to claim 1 Matsunaga discloses, in Fig. 1-18, an imaging device (paragraph 56) comprising: a semiconductor substrate (31) that includes a first impurity region (54), the first impurity region having n-type conductivity (paragraph 60-61); a photoelectric converter (111) that includes a first electrode (46) electrically connected to the first impurity region (54), a second electrode (47), and a photoelectric conversion layer (45) between the first electrode (46) and the second electrode (47), and that converts light into charges (Fig. 2 and paragraph 60); a capacitor (119) that includes a first terminal and a second terminal, the first terminal being electrically connected to the first impurity region (Fig. 1 and paragraph 57); a first voltage supply circuit electrically connected to the second terminal (paragraph 58 and Fig. 1; where bipolar operation control line provides a signal to the second terminal of the capacitor); and a second voltage supply circuit electrically connected to the second electrode (paragraph 58 and Fig. 1 and 9; where bipolar operation control line 125 provides a signal to the second terminal of the capacitor; Fig. 9 shows this signal have two voltage levels and thus the vertical scan section 13 satisfies both the first and second voltage supply circuit), wherein: the first voltage supply circuit is configured to generate a first voltage and a second voltage different from the first voltage (Fig. 9; where it can be seen signal 125 has two voltage levels), and the second voltage supply circuit is configured to supply, to the second electrode, a positive voltage on the basis of a voltage of the first electrode, 
With respect to claim 2 Matsunaga discloses, in Fig. 1-18, the imaging device according to Claim 1, comprising: a first transistor (117) including the first impurity region as a source or a drain (paragraph 61), and a control circuit (13) (paragraph 56), wherein the voltage supply circuit includes a first voltage source supplying the first voltage, a second voltage source supplying the second voltage and a switch for selecting the first voltage source and the second voltage source (Fig. 9; where it can be seen signal 125 switches between two voltages), and the control circuit is configured to cause the switch to connect the first voltage source to the second terminal in a first period, and to cause the switch to connect the second voltage source to the second terminal in a second period after the first period, the first transistor being in on-state in the first period, the first transistor being in off-state in the second period (Fig. 9; while this limitation is considered a manner of operating it can still be seen that signal 123 is on is a first period before signal 125 is switch and off in a second period after the switching of 125).
With respect to claim 3 Matsunaga discloses, in Fig. 1-18, the imaging device according to Claim 1, comprising: a first transistor (117) including the first impurity region as a source or a drain (paragraph 61), and a control circuit (13) (paragraph 56), wherein the voltage supply circuit includes a first voltage source supplying the first voltage, a second voltage source supplying the second voltage and a switch for selecting the first voltage source and the second voltage source (Fig. 9; where it can be 
With respect to claim 4 Matsunaga discloses, in Fig. 1-18, the imaging device according to Claim 2, wherein the semiconductor substrate includes a second impurity region, the first transistor includes the second impurity region as the other of the source and the drain, and the first terminal is electrically connected to the second impurity region (paragraph 61 and Fig. 2).
With respect to claim 5 Matsunaga discloses, in Fig. 1-18, the imaging device according to Claim 2, wherein the second voltage is greater than the first voltage (paragraph 61 and 82; where a pulse in the negative direction is applies, thus the voltage is greater in the negative direction from the reference voltage).
With respect to claim 17 Matsunaga discloses, in Fig. 1-18, the imaging device according to Claim 3, wherein the second voltage is greater than the first voltage (paragraph 61 and 82; where a pulse in the negative direction is applies, thus the voltage is greater in the negative direction from the reference voltage).
With respect to claim 19 Matsunaga discloses, in Fig. 1-18, the imaging device according to Claim 1, wherein the voltage supply circuit includes a first voltage source supplying the first voltage, a second voltage source supplying the second voltage 
With respect to claim 20 Matsunaga discloses, in Fig. 1-18, the imaging device according to Claim 19, wherein one of the first voltage source and the second voltage source is coupled to a ground (paragraph 61 and 82; where the voltage is pulsed from the reference, which is ground).
With respect to claim 23 Matsunaga discloses, in Fig. 1-18, the imaging device according to Claim 1, further comprising a control circuit (13), wherein the control circuit is configured to cause the first voltage supply circuit to generate the first voltage and the second voltage in each frame period (paragraph 56 and Fig. 9).
With respect to claim 25 Matsunaga discloses, in Fig. 1-18, the imaging device according to Claim 1, further comprising one or more wiring layers disposed between the substrate (31) and the photoelectric converter (45-47), wherein the first electrode of the photoelectric converter is connected to the first impurity region by one or more conductive plugs and wires (36) (paragraph 60).
Claims 6-10, 18, 21-22, 24 and 26 are rejected for similar reasons as claims 1-5, 17, 19-20, 23 and 25, respectively, as they are a corresponding embodiment where the n-type and p-type materials are reverse and the applied voltages are flipped.  Matsunaga similarly supports a flipping the typing/voltages to create an alternate embodiment (paragraph 61).
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0037117 A1 to Ono et al and US 2017/0180657 A1 to Tashiro similarly disclose the pixel structures which a photoelectric conversion element and a capacitor connected to a capacitor which receives a first and second voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

April 8, 2021